Citation Nr: 0612067	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability claimed as stress.

2.  Entitlement to service connection for disability of the 
right and left knees.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.

6.  Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1957 until 
January 1961.  Subsequently, he had service in the Air Force 
and Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from March 2002 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Seattle, Washington.  The March 2002 rating decision also 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The veteran perfected 
an appeal on that issue, but he expressed his desire to 
withdraw the issue in November 2005.  As such, this issue is 
not for consideration in this decision.


FINDINGS OF FACT

1.  The competent evidence does not establish a currently 
diagnosed acquired psychiatric disability.

2.  The competent evidence does not establish a currently 
diagnosed disability of the right or left knees.

3.  The competent evidence does not establish that the 
veteran's currently diagnosed COPD is casually related to 
active service.

4.  The competent evidence does not establish that the 
veteran's currently diagnosed hypertension is causally 
related to active service.

5.  The competent evidence does not establish that the 
veteran's currently diagnosed osteoarthritis of the lumbar 
spine is causally related to active service.

6.  The competent evidence does not establish that the 
veteran's currently diagnosed degenerative changes of the 
cervical spine is causally related to active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2005).

2.  A disability of the right and left knees was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303 (2005).

3.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.102, 3.159, 3.303 (2005).

4.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

5.  Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

6.  Degenerative changes of the cervical spine were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence the claimant has that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b) (1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further regarding the first notice element, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The Court in Dingess/Hartman holds 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2003 and June 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective 
responsibilities for obtaining evidence.  Such notice did not 
inform the veteran as to the rating criteria for his claimed 
disabilities, nor did it apprise the veteran as to the law 
pertaining to effective dates.  However, because this denies 
the veteran's service connection claims, no disability 
evaluations or effective dates will be assigned based on the 
current claim.  As such, there can be no possibility of any 
prejudice to the veteran due to deficient notice.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  The Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing, a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
with respect to the veteran's COPD, hypertension, 
psychiatric, lumbar and cervical claims, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to the issuance of appropriate VCAA notice.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's medical records from his periods of reserve 
service.  While some records dated in 1957 are affiliated 
with the claims folder, the majority of documents from the 
veteran's active duty beginning in January 1957 and ending in 
January 1961 are not available.  Research responses from the 
National Personnel Record Center indicate that the veteran's 
outstanding records are presumed to have been destroyed in a 
fire at their facility.  

Further regarding the duty to assist, the claims folder 
contains reports of VA post service treatment and 
examination.  Regarding private treatment, the veteran 
indicated that he had been seen by Dr. D. S. and Dr. R. L. R.  
VA sent letters to those doctors in April 2001, but received 
no response.  The veteran was informed of this in the June 
2003 statement of the case and the October 2004 supplemental 
statement of the case.  A second letter was sent to Dr. D. S. 
in September 2003, again without success.  The Board finds 
that adequate efforts were undertaken by the RO in developing 
the veteran's claim.  Additional efforts to obtain the 
private records are not required under the VCAA.  Indeed, 
give the results of the previous requests for information, it 
appears further development would serve no useful purpose 
with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

With respect to testimonial evidence, the claims file 
contains statements from the veteran's wife and also his 
aunt.  Moreover, the claims folder contains the veteran's own 
statements in support of his claim, to include testimony 
provided at a June 2005 hearing before the undersigned.  The 
Board has reviewed these statements and concludes that the 
veteran has not identified further evidence not already of 
record, other than the private records from Dr. D. S. and R. 
L. R., as previously discussed.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any available outstanding evidence with respect to 
the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Analysis

In the present case, the appellant's military history 
involves both active duty and reserve service.  As such, it 
is necessary to determine the periods during which the 
appellant is conferred status as a "veteran" for the 
purposes of VA law because only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002).  
Also, if a claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to certain legal presumptions, such as that pertaining to 
service connection for arthritis and certain other chronic 
disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991); Paulson v. Brown, 7 Vet. App. at 470.

In pertinent part, the term "veteran" means a person who 
served in the active military, naval, or air service.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).  
Active military, naval, and air service includes full-time 
active duty; any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty; and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2005).

Active duty, inter alia, means full-time duty in the Armed 
Forces, other than active duty for training. 38 U.S.C.A. §§ 
101(21) (West 2002); 38 C.F.R. § 3.6(b) (2005).  Active duty 
for training, inter alia, means full-time duty in the Armed 
Forces performed by Reserves for training purposes or, in the 
case of members of the Army or Air National Guard of any 
state, full-time duty under section 316, 502, 504, or 505 of 
Title 32. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2005).

Inactive duty for training, inter alia, means duty (other 
than full-time duty) prescribed for Reserves by the Secretary 
concerned under section 206 of Title 37 or any other 
provision of law; or special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  In the 
case of a member of the Army or Air National Guard of any 
state, such term means duty (other than full-time duty) under 
sections 316, 502, 503, 504, or 505 of Title 32. 38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(c) (2005).

As previously noted, from January 1957 until January 1961, 
the veteran had full time active duty.  Thus, during this 
period he is considered a veteran for VA purposes.  However, 
following a review of the veteran's available service records 
dated from 1974 until 1996, the evidence does not establish 
that the he was disabled from a disease or injury incurred or 
aggravated in the line of duty during a period of ACDUTRA, or 
that he was disabled from an injury incurred or aggravated in 
the line of duty during a period of INACDUTRA.  In this 
regard, the Reserve records do reflect high blood pressure 
since the 1970s.  However, such treatment records during 
INACDUTRA service are not a basis for service connection for 
hypertension because compensation during such periods is only 
awarded for injury and not disease.  One blood pressure 
reading of 160/90 was recorded in October 1990, during which 
time the veteran was in ACDUTRA status.  The INACDUTRA 
records from the 1970s, however, demonstrate that 
hypertension preexisted the period of ACDUTRA in October 
1990.  The record does not otherwise show that the one 
isolated high blood pressure reading in October 1990 provides 
a basis for establishing aggravation of pre-existing 
hypertension.  

Based on the forgoing, any successful claim of entitlement to 
service connection in this case must stem from the veteran's 
active duty between January 1957 and January 1961.  The 
veteran contends that he should be service connected for an 
acquired psychiatric disability, a disability of the right 
and left knees, COPD, hypertension, osteoarthritis of the 
lumbar spine, and a cervical spine disability.  In evaluating 
the claim, the applicable presumptive provisions are for 
consideration for this period of active duty service.  Under 
38 C.F.R. § 3.309(a), arthritis and hypertension (as 
cardiovascular-renal disease) are regarded as chronic 
diseases.  However, in order for the presumption to apply, 
the disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a) (3).  As the evidence of record does 
not establish any clinical manifestations of lumbar or 
cervical arthritis or of hypertension within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Having considered presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With respect to the veteran's claims of entitlement to 
service connection for an acquired psychiatric disability, 
and a disability of the right and left knees, the competent 
evidence does not establish a current disability, as will be 
discussed.

Regarding the psychiatric claim, the veteran's testified at 
his June 2005 hearing that his position in the military 
caused stress and anxiety.  (Transcript "T," at 14.)  
Nevertheless, the claims file lacks a competent medical 
diagnosis of any psychiatric disability.  Indeed, a VA 
examination in July 2001 stated that the veteran had no 
diagnosable psychiatric condition.  The examination report 
noted the veteran's history of superior functioning during 
his military career.  The veteran also reported a stable 
marriage and successful retirement.  He denied traumatic 
stressors and also denied a history of symptoms of any major 
mental illness other than alcohol abuse.  Moreover, no other 
medical evidence of record demonstrates any psychiatric 
diagnosis.  

Regarding the veteran's right and left knee claims, the Board 
acknowledges the veteran's June 2005 testimony, in which he 
stated that his job during active service required him to 
kneel on flight decks, which hurt his knees.  (T. at 3.)  He 
remarked that no knee protection was worn.  He also added 
that the jet blast would often cause him to run into 
something or to roll on the flight deck, further impacting 
his knees.  (T. at 4.)  The Board does not doubt the 
veteran's contentions, but the medical evidence does not 
demonstrate that any chronic disability of the knees was 
incurred during active service.  To the contrary, VA 
examination in July 2001 showed that there was no swelling of 
the knees and that the ligaments were intact.  Range of 
motion testing showed right knee flexion to 133 degrees and 
left knee flexion to 130 degrees.  Extension was to zero 
degrees bilaterally.  The VA examiner commented that the 
findings were essentially normal, and no disability was 
identified as to either knee.  No other competent evidence of 
record reveals a current right or left knee disability.  

Based on the above, service connection for a psychiatric 
disability, or for disability of the right or left knees is 
not appropriate.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the veteran's COPD, hypertension, lumbar 
spine and cervical spine claims, a current diagnosis is 
established for each disability.  Indeed, a January 2002 
progress note reveals a finding of COPD shown by x-ray.  
Moreover, VA examinations conducted in July 2001 reveal 
diagnoses of hypertension, under satisfactory control, 
osteoarthritis of the lumbar spine, lumbosacral strain and 
degenerative changes of the cervical spine.  As such, the 
first element of service connection is satisfied as to these 
claims.  However, the remaining criteria for a grant of 
service connection have not been met, as will be discussed.  

Regarding the veteran's COPD claim, available service medical 
records dated in February 1957, during the veteran's active 
duty, show treatment for respiratory problems.  Such records 
reflect a diagnosis of emphysema, mediastinal.  Assessments 
of pneumonia and bronchial asthma are also indicated.  

Although treatment for a respiratory ailment is indicated in 
February 1957, there is no basis for concluding that a 
chronic respiratory disability, to include COPD, was incurred 
during active duty.  The Board recognizes that any service 
medical records beyond February 1957 are unavailable, as they 
are presumed to have been destroyed in a fire.  In such 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed). 

Although service medical records from active duty dating from 
March 1957 until January 1961 are not available for review, 
the evidence of record is sufficient to determine that the 
veteran's respiratory condition in February 1957 was not 
chronic.  Significantly, the claims file contains numerous 
physical examinations associated with the veteran's reserve 
service.  Such examinations, spanning from 1974 through 1996, 
consistently reflect normal findings of the lungs and chest.  
A report of medical history dated in November 1976 does 
reveal a notation of asthma, but this complaint is not 
mentioned in the multiple examinations that follow.  The 
veteran consistently denied shortness of breath, pain or 
pressure in the chest and chronic cough.  Furthermore, the 
post-service VA examination in July 2001 showed that the 
lungs were clear.  In fact, from the time of the veteran's 
reported respiratory problems in 1957, there is no further 
objective finding until the VA x-ray showing COPD in 2002, 
many years later.  

Essentially, there is no demonstration of consistent 
respiratory symptomatology from which to conclude that the 
veteran's diagnosis of COPD in 2002 is causally related to 
his respiratory problems shown in service in February 1957.  
Moreover, the claims file contains no competent opinion 
endorsing such an etiological relationship.  The veteran, at 
his June 2005 hearing, testified that his COPD was related to 
his in-service pneumonia, or to his duties in service, 
including assignments to fire fighting details.  (T. at 10.)  
He also indicated that he was exposed to fumes from hydraulic 
fluids, engine oil and cleaning solutions.  (T. at 12.)  
However, the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Regarding the veteran's hypertension claim, the available 
service medical records for the veteran's active duty do not 
show any indication of hypertension.  Again, the majority of 
the veteran's service medical records during his period of 
active duty 
are unavailable.  The absence of findings of hypertension 
during the veteran's active duty service, however, does not 
preclude a grant of service connection.  Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

In the present case, the veteran reported at his July 2001 VA 
examination that he was first found to have high blood 
pressure in the 1970s.  At his June 2005 hearing, the veteran 
again indicated that his hypertension was initially diagnosed 
during that time period, in the 1970s.  (T. at 24, 26.)  This 
would have been a number of years after active service.  As 
such, the record affords no basis for concluding that the 
veteran's current hypertension was incurred in active 
service.  Moreover, while reports of medical history 
completed in October 1974, November 1987, October 1991, 
September 1993 and November 1996 reflect complaints of high 
or low blood pressure, these findings cannot serve as a basis 
for a grant of service connection.  As previously discussed, 
the appellant was in INACDUTRA status during these time 
periods and as such compensation for a disease, as opposed to 
injury, is not possible.  

The Board will now address the veteran's claims of disability 
with respect to the lumbar and cervical spine.  The available 
service medical records during the veteran's tour of active 
duty from January 1957 until January 1961 do not reveal any 
complaints or treatment referable to the lumbar or cervical 
spine.  Moreover, a review of the records following such tour 
of duty provides no basis for concluding that a lumbar or 
cervical spine disability was incurred during active service.  
Rather, 
the claims file includes a number of physical examination 
reports associated with the veteran's reserve service.  Such 
examinations, spanning from 1974 through 1996, continually 
reflect normal findings of the lumbar and cervical spine.  
Moreover, the veteran consistently denied recurrent back pain 
in reports of medical history also spanning from 1974 to 
1996.  In fact, there is no objective demonstration of a 
lumbar or cervical disability until the VA examination in 
July 2001, many years after the veteran's discharge from 
active service.  

Accordingly, the Board finds no basis for determining that 
the veteran's osteoarthritis of the lumbar spine, or his 
degenerative changes of the cervical spine, are causally 
related to his active service.  The claims file contains no 
competent opinion endorsing such an etiological relationship.  
At his June 2005 hearing, the veteran expressed his belief 
that his spine problems were due to active service.  In this 
vein, he recalled that he had fallen off an aircraft at 
Nellis Air Force Base and landed on tarmac, bruising his 
tailbone.  (T. at 15.)  He added that he later began taking 
Motrin for back pain.  (T. at 16.)  

The Board here has no reason to doubt the veracity of the 
veteran's statements as to these incidents.  However, even if 
the veteran did sustain a fall during active duty, hurting 
his back, the medical evidence does not demonstrate that any 
chronic disability was incurred in active service, or 
resulted from an injury during Reserve service, for the 
reasons already explained.  Moreover, to the extent that the 
veteran endorses an opinion of etiology, it is again noted 
that he has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, service connection is not warranted for an 
acquired psychiatric disability, or for a disability of the 
right and left knees, due to the absence of evidence showing 
a current disability.  Service connection is also not 
warranted for 
COPD, hypertension, lumbar spine and cervical spine claims, 
as the record does not establish that such current 
disabilities are causally related to the veteran's active 
service.  Again, event though the veteran's service medical 
records for his period of active duty dating from January 
1957 until January 1961 could not be located, the subsequent 
reserve records, as well as VA examination reports, provide a 
basis to review and analyze the veteran's claim as mandated 
by O'Hare.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The missing elements discussed with respect to the 
various issues, however, may provide a basis for reopening 
the claim, should the veteran chose to do so, especially 
medical evidence linking the claimed disabilities to service.  


ORDER

Service connection for an acquired psychiatric disability, 
claimed as stress, is denied.

Service connection for disability of the right and left knees 
is denied.

Service connection for COPD is denied.

Service connection for hypertension is denied.

Service connection for osteoarthritis of the lumbar spine is 
denied.

Service connection for a cervical spine disability is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


